EXHIBIT 10.90

  

AMENDMENT NO. 1 TO THE DEFINITIVE AGREEMENT

(DEAC and WOD)

 

THIS AMENDMENT NO. 1 TO THE DEFINITIVE AGREEMENT, dated as of January 10, 2017
(this "Amendment No. 1") by and among WOD MARKET LLC , a Colorado limited
liability company ("WOD"), and the undersigned individuals listed on the
signature page hereto (collectively, the "WOD Controlling Members "), and ELITE
DATA SERVICES INC., a Florida corporation publicly-traded on the US
Over-the-Counter (OTC) Stock Exchange ("Company"), and the individuals listed on
the signature page hereto (together, the "Company Controlling Shareholders")
(each a "Party" and collectively referred to as the "Parties").

 

RECITALS

 

WHEREAS, on August 26, 2016, the Parties hereto executed that certain definitive
agreement (the "Original Agreement"), pursuant to which the Company agreed to
acquire one hundred percent (100%) of the ownership interest in WOD, in the form
of three (3) separate closings, subject to the following material terms and
conditions:

 

(a) First Closing. On August 26, 2016 (the "First Closing" or "Initial
Closing"), the Company would acquire a total of twenty percent (20%) of the
ownership interest of WOD in an equity exchange in which the WOD Members would
exchange a total of 200 units of membership interests (the "WOD Units") to the
Company in exchange for a total of 100,000 shares of Series B Preferred Stock of
the Company (the Series B Preferred Stock of the Company to be issued pursuant
to this transaction, in the aggregate is referred to as the "New Company
Shares").

 

In addition, within two (2) business days after the Initial Closing, WOD would
advance a total of Forty Thousand Dollars ($40,000) to Company for the purposes
of funding the completion of Company's audit and SEC filing of Form 10K for the
period ending December 31, 2015, Form 10Q for period ending March 31, 2016, Form
10Q for period ending June 30, 2016, and other documentation required for
Company to become a compliant and fully reporting public company (the "Interim
Financing"), secured by two (2) separately executed Convertible Redeemable Notes
("WOD Notes").

 

Further, as a condition of the execution of Original Agreement, Company agreed
to immediately, as of August 26, 2016, initiate a reverse split of 1:1000 of
Company's Common Stock (the "Reverse Split"), pursuant to the prior approval
received by Company from the holders of majority of Company's outstanding
capital stock, as described in the Schedule 14C filed with the SEC on September
23, 2015. The effective date of the reverse split is subject to final approval
of FINRA. Subject to the completion of the Reverse Split, the certain
controlling shareholders of the Company agreed to exchange and cancel a total of
1,000,000 shares of Series B Preferred Stock (500,000 each by Dr. Ricketts and
Mr. Antol) for a total of 25,000,000 shares of Common Stock of the Company to be
issued post the date the Reverse Split is effective.

 

(b) Second Closing. On or before September 15, 2016 (the "Second Closing"), the
Company would acquire an additional twenty percent (20%) of the ownership
interest of WOD in an equity exchange in which the WOD Members would exchange
200 WOD Units to the Company in exchange for an additional 100,000 New Company
Shares, issued by the Company to the WOD Members pro rata.

 

In addition, the Second Closing would be contingent upon Company completing all
necessary corporate actions to effect any and all outstanding Company corporate
matters, including, but not limited to, SEC filing of Form 10K for the period
ending December 31, 2015, Form 10Q for period ending March 31, 2016, Form 10Q
for period ending June 30, 2016, and other documentation required for Company to
become a compliant and fully reporting public company (the "SEC Filing").

 

 1

 



 

(c) Third Closing. On or before October 15, 2016 (the "Third Closing"), the
Company would acquire the remaining sixty percent (60%) of the ownership
interest of WOD an equity exchange in which the WOD Members would exchange a
total of 600 WOD Units to the Company in exchange for a total of 14,800,000 New
Company Shares.

 

In addition, the Third Closing would be contingent upon WOD completing all
necessary corporate actions to effect any and all outstanding WOD corporate
matters, including, but not limited to, two years of audit financials for period
ending December 31, 2014 and December 31, 2015, and interim reviewed financial
for periods ending March 31, 2016, and June 30, 2016, including interim reviewed
financial for period ending September 30, 2016, in accordance with US GAAP (the
"Books and Records"), in form acceptable to Company and its auditors.
Separately, Company must be current with all federal tax return filings for
periods ending 2013, 2014 and 2015 on or before the Third Closing.

 

WHEREAS, the Parties hereto wish to further amend certain provisions of the
Original Agreement, as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, the Parties hereby agree as
follows:

 

1. Defined Terms. Unless otherwise indicated herein, all terms, which are
capitalized, but are not otherwise defined herein, shall have the meaning
ascribed to them in the Original Agreement.

 

2. Amendment to Closing Dates. Schedule 1.1 of the Original Agreement is hereby
amended to reflect the extension of the second closing date from on or before
September 15, 2016 to on or before March 31, 2017, and the extension of the
third and final closing date from on or before October 15, 2016 to on or before
June 30, 2017, respectively.

 

3. Amendment to Officer and Director Appointments and Resignations. Schedule
1.4(c) of the Original Agreement is hereby amended to reflect the resignations
of Charles Rimlinger as Chief Executive Officer of the Company, Sarah Myers as
the Chief Operating Officer and President of the Company, Stephen Antol as the
Chief Financial Officer, Secretary and Treasurer, and Dr. James G. Ricketts as
the Chairman of the Board and VP of Investor Relations of the Company, and the
concurrent new appointments of Brenton Mix as Chairman of the Board, Chief
Executive Officer, President and Chief Financial Officer of the Company, Sarah
Myers as Secretary and Treasurer of the Company, in addition to her current
positon as a member of the Board of Directors, and Richard Phillips was
appointed to the Board of Directors of the Company, effective immediately.

 

4. Amendment to Share Exchange. Schedule 1.4(e) of the Original Agreement is
hereby amended to reflect to the cancellation of a total 1,000,000 shares of
Series B Preferred stock of the Company, 500,000 shares each from Dr. James G.
Ricketts and Stephen Antol, respectively, returning such shares to the Company’s
treasury, and thus rendering the share exchange contemplated in the Original
Agreement null and void.

 

 2

 



 

5. Amendment to Modification and Cancellation of Contractor Agreements. Schedule
1.4(f) of the Original Agreement is hereby amended to reflect the termination of
the contractor agreement with Dr. James G. Ricketts as the Chairman and VP of
Investor Relations of Company in exchange for the Separation and Settlement
Agreement (the “Ricketts Settlement Agreement”), attached hereto as Exhibit A,
and the termination of the contractor agreement with Mr. Antol as the Chief
Financial Officer, Secretary and Treasurer, in exchange for the Separation and
Settlement Agreement (the “Antol Settlement Agreement”), attached hereto as
Exhibit B, and, separately, the execution of the Separation and Settlement
Agreement with Charles Rimlinger (the “Rimlinger Settlement Agreement”),
attached hereto as Exhibit C.

 

6. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Agreement, are, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Original
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Original Agreement shall mean the Original Agreement as
amended by this Amendment and (ii) all references such as “thereto”, “thereof”,
“thereunder” or words of like import referring to the Original Agreement shall
mean the Original Agreement as amended by this Amendment. Notwithstanding the
foregoing to the contrary, to the extent that there is any inconsistency between
the provisions of the Original Agreement, and this Amendment, the provisions of
this Amendment shall control and be binding.

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or other electronic transmission of
any signed original document shall be deemed the same as delivery of an
original.

 

[Signature Page to Follow on Next Page]

 

 3

 



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 



WOD

 

WOD MARKET LLC

 

By:

/s/ Brenton Mix

 

Brenton Mix

 

Chief Executive Officer

 

WOD CONTROLLING MEMBERS

 

By:

/s/ Brenton Mix

 

Brenton Mix

 

By:

/s/ Taryn Watson

 

Taryn Watson

 

COMPANY

 

ELITE DATA SERVICES INC.

 

By:

/s/ Sarah Myers

 

Sarah Myers

 

 

Director

 

 

COMPANY CONTROLLING SHAREHOLDER(S)

 

By:

/s/ Dr. James G. Ricketts

 

Dr. James G. Ricketts

 

By:

/s/ Stephen Antol

 

Stephen Antol



 

 4

 



 

EXHIBIT A

 

Ricketts Settlement Agreement

 

See Attached.

 

 5

 



 

 

EXHIBIT B

 

Antol Settlement Agreement

 

See Attached.

 

 6

 



 

 

EXHIBIT C

 

Rimlinger Settlement Agreement

 

See Attached.

 

 



 

7

 



 